       CASE 0:20-cr-00232-JRT-KMM Doc. 761 Filed 08/02/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


United States of America,                            Case No. 20-CR-232-JRT-KMM

                      Plaintiff,

v.

(1) Russell Jason Rahm; (2) Terry Lynn
Chistensen; (3) Jannice Kristina Laur;
(4) Petra Jinette Laboy; (5) David John
Moulder; (6) Anthony Eugene Moulder;
(7) Rhonda Jean Moulder; (8) Barbara Ann
Moulder; (9) Luis Orlando Mendizabal;
(10) Jeffrey Lee Smoliak; (11) John Michael
Blalock; (12) Lloyd Joseph Loftis;
(13) Bryant Jarode Critten; (14) Natesha
Jahmelia Marson; (15) Thomas Athanasios               THIRD AMENDED
Kiritsis; (16) Daniel Morris Klibanoff;             SCHEDULING ORDER
(17) Brian Douglass Cox; (18) John Thomas
Harbert, III; (19) Amondo Antoine Miller;
(20) Kiley Marie Saindon; (21) Henry
Aragon; (22) Lucille J. Patterson; (23) James
Anthony Sierra; (24) Tara Nicole Creason;
(25) Yvonne Patterson; (26) Charitie A.
Seelye; (27) Bonnie Lee Colbert;
(28) Jennifer Lynn Williamson; (29) Jessica
Marie Prince; (30) Brian James Williams;
(31) Tashena Lavera Crump; (32) Jared
Thomas Michelizzi; (33) Eric Patrick
McGarrity; (34) Andrew John Landsem;
(35) Ballam Hazeakiah Dudley; (36) Caitlin
Colleen Schlussler; (37) Monica Sabina
Sharma-Hanssen; (38) Timothy Paul
Hanssen; (39) Corlos Kentrell Smith;
(40) Stacey Leigh Persons; (41) Patricia
Nichole Shinn; (42) Leeann Garcia;
(43) Erich Stephen Esherick,

                      Defendants.




                                                1
        CASE 0:20-cr-00232-JRT-KMM Doc. 761 Filed 08/02/21 Page 2 of 4




       Defendant Monica Sabina Sharma-Hanssen (“Ms. Hanssen”) has filed a Motion to Modify

Second Amended Scheduling Order (ECF 758). Specifically, Ms. Hanssen seeks a thirty-day

extension of the deadline for filing pretrial motions in this case from August 16, 2021, until

September 16, 2021. The Motion also contemplates a corresponding adjustment to the other

deadlines that follow and adjusted motion-filing deadline. Ms. Hanssen supports the request with

a robust showing of good cause. Specifically, her counsel explains that review of the voluminous

discovery has taken longer than previously anticipated, and difficulties in reviewing and formatting

forensic images of a number of electronic devices that were seized during the investigation has

contributed to the need for additional time. Defense counsel have been working diligently to

address the problem and have coordinated their efforts with a discovery-support firm and the

government. Moreover, counsel for Ms. Hanssen has communicated with the attorneys for sixteen

other Defendants regarding the relief sought. None have objected and most have joined in the

request for additional time. The government has no objection to the relief sought. The Court also

notes that because it has already excluded time through September 30, 2021, and this case is being

treated as complex under the Speedy Trial Act, no additional exclusion of time is necessary.

       Given the complexities of this matter and the related litigation, any adjustment of the

schedule will be applied to all of the defendants across all cases. Good cause for the requested

extension has been shown. Therefore, the Court finds that the requested extension of the pretrial

schedule is appropriate, and the below deadlines are adopted.1 However, counsel are advised that

no further extensions of the pretrial motion schedule will be granted absent a uniquely strong

showing of good cause.



1
       The Court notes that many defendants in this matter have already entered guilty pleas.
They are therefore unlikely to be impacted by this amended schedule and can disregard it.


                                                 2
          CASE 0:20-cr-00232-JRT-KMM Doc. 761 Filed 08/02/21 Page 3 of 4




I.      PRETRIAL DEADLINES/DISCOVERY AND DISCLOSURE ORDER

        1.      All pretrial motions must be filed and served consistent with Federal Rules of

     Criminal Procedure 12(b) and 47, and Local Rule 12.1(c)(1), on or before September 16,

     2021.

        If counsel for any defendant is unable to meet this deadline, he or she must seek a

     modification of the schedule by no later than September 2, 2021.

        3.      It is unknown at this time whether the Court will continue to hold hearings via

     videoconference by the time a pretrial motions hearing is held in this matter. Nonetheless, out

     of an abundance of caution, counsel for each defendant must electronically file a letter

     indicating whether their client consents to hold the motions hearing in this matter via video

     conference by September 16, 2021.

        4.      Counsel must electronically file a letter on or before September 16, 2021, if no

     motions will be filed and there is no need for a hearing.

        5.      The government’s responses to all pretrial motions must be filed by October 18,

     2021.

        6.      The government shall file its Notice of Intent to Call Witnesses by November 12,

     2021, in accordance with D. Minn. LR 12.1(c)(3)(A). In order to avoid the need for a recess

     of the motions hearing, the government must make all disclosures which will be required by

     Fed. R. Crim. P. 26.2 and 12(h) by November 22, 2021, if they have not already been provided

     to opposing counsel.

        7.      Any Responsive Notice of Intent to Call Witnesses on behalf of any defendant must

     be filed by November 19, 2021. D. Minn. LR 12.1(c)(3)(B).




                                                  3
         CASE 0:20-cr-00232-JRT-KMM Doc. 761 Filed 08/02/21 Page 4 of 4




II.     CONCLUSION

       Consistent with the foregoing, Ms. Hanssen’s motion to modify the schedule is

GRANTED as set forth in this Third Amended Scheduling Order. All other terms and

conditions remain in full force and effect. Counsel for both sides are again advised that further

requests for extension of the pretrial motion schedule in this case are unlikely to be granted

absent an even greater showing of good cause.

Date: August 2, 2021

                                                              s/Katherine Menendez
                                                             Katherine Menendez
                                                             United States Magistrate Judge




                                                 4
